Case 4:21-cv-00054-GKF-JFJ Document 2 Filed in USDC ND/OK on 02/11/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF OKLAHOMA

1. CARMEN COLON, an individual, )
)
Plaintiff, )
) Case No. 21-cv-00054-JFH-JFJ
Vv. )
)
1. WALGREEN COMPANY d/b/a )
WALGREENS, )
)
Defendant. )
COMPLAINT

COMES NOW the Plaintiff Carmen Colon, by and through her attorney of record Mark L.
Edwards of The Mark Edwards Law Firm, and for her cause of action against the Defendant,
Walgreen Company d/b/a Walgreens, alleges and states as follows:

I. JURISDICTION

1. This is an action for damages resulting from personal injury arising from negligence that
occurred on or about December 13, 2020, near the City of Tulsa, Tulsa County, State of
Oklahoma.

2. Jurisdiction of this Court is founded upon 28 U.S.C. Section 1332 in that Plaintiff and
Defendant are residents and citizens of different states with the amount in controversy in
excess of $75,000.00 exclusive of interest and cost.

3. Venue of this Court is invoked pursuant to 28 U.S.C. Section 1391(b)(2) in that the event
giving rise to this claim occurred near the City of Tulsa, Tulsa County, State of Oklahoma

which is located within the Northern District of Oklahoma.
Case 4:21-cv-00054-GKF-JFJ Document 2 Filed in USDC ND/OK on 02/11/21 Page 2 of 4

10.

11.

12.

13,

Il. PARTIES

The Plaintiff in this action is:

a. Carmen Colon — is a resident and citizen of Tulsa, Oklahoma.
That the Defendant in this action is:

a. Walgreen Company d/b/a Walgreens — a business incorporated in the state of

Delaware with its principal base of business located in Deerfield, Illinois.
Il. FACTS
That on or about December 13, 2020, Plaintiff Carmen Colon was a customer at Walgreen
Company d/b/a Walgreens located at 81‘ Street and Yale Avenue in Tulsa, Oklahoma.
That while on her way into the store she slipped and fell on black ice.
As a result of her fall, Ms. Colon sustained a broken right ankle which required surgical
repair with implanted metal.
As aresult of her injury, Ms. Colon has endured and will endure permanent injury, physical
pain and suffering, disfigurement, emotional pain and suffering, has incurred and will incur
medical expenses, has lost wages, and impairment to earning capacity.
IV. COUNT I- Negligence

Plaintiff hereby incorporates paragraphs one through nine above.
Defendant had a duty to properly and safely maintain walking and parking areas.
Defendant breached its duty by failing to properly warn of and/or treat black ice in the
walking areas and/or parking lot.
Defendant’s breach caused Plaintiffs fall and her injuries as described in paragraph 9

above.
Case 4:21-cv-00054-GKF-JFJ Document 2 Filed in USDC ND/OK on 02/11/21 Page 3 of 4

WHEREFORE, based upon Defendant’s negligence, Plaintiff prays for all damages described
above in an amount in excess of Seventy-Five Thousand ($75,000.00) Dollars and all other relief
to which she is entitled.

COUNT II — Premises Liability

14. Plaintiff hereby incorporates paragraphs one through thirteen above.

15. That Plaintiff was an invitee on Defendant’s premises.

16. As an invitee, Defendant owed Plaintiff a duty to use ordinary care to keep its premises in
a reasonable safe condition for the use of Plaintiff.

17. It was Defendant’s duty to either remove and/or warn Plaintiff of any hidden danger that
the Defendant actually knew about, or should know about in the exercise of reasonable
care, or that was created by Defendant’s employees.

18. Defendant breached its duty to Plaintiff by failing to remove the danger of black ice and/or
failing to warn Plaintiff of said danger.

19. As aresult of Defendant’s breach, Plaintiff was injured as stated in paragraph 9 above.

WHEREFORE, based upon Defendant’s negligence, Plaintiff prays for all damages described
above in an amount in excess of Seventy-Five Thousand ($75,000.00) Dollars and all other relief

to which she is entitled.
Case 4:21-cv-00054-GKF-JFJ Document 2 Filed in USDC ND/OK on 02/11/21 Page 4 of 4

JURY TRIAL DEMAND RESERVED
ATTORNEY LIEN CLAIMED

Respectfully submitted,

THE MARK EDWARDS LAW FIRM

By: //s// Mark L. Edwards
Mark L. Edwards, OBA #16570
9206 S. Toledo Ave., Ste. 100
Tulsa, OK 74137

(918) 221-0516 — Telephone
(918) 615-3558 — Facsimile
medwards(@edwardslawok.com
Attorney for Plaintiff
